Exhibit 10.4

EMPLOYEE FORM

 

Name of Participant:    [__________] Number of Shares of Stock subject to the
Stock Option:    [__________] Exercise Price Per Share:    $[__________] Date of
Grant:    [__________]

WATERS CORPORATION

2020 EQUITY INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

This agreement (this “Agreement”) evidences a stock option granted by Waters
Corporation (the “Company”) to the individual named above (the “Participant”),
pursuant to and subject to the terms and conditions of the Waters Corporation
2020 Equity Incentive Plan (as from time to time amended and in effect, the
“Plan”). Except as otherwise defined herein, all capitalized terms used herein
have the same meaning as in the Plan.

1. Grant of Option. On the date of grant set forth above (the “Date of Grant”),
the Company granted to the Participant an option (the “Stock Option”) to
purchase, pursuant to and subject to the terms and conditions set forth in this
Agreement and in the Plan, up to the number of shares of Stock set forth above
(the “Shares”), with an exercise price per Share as set forth above, in each
case, subject to adjustment pursuant to Section 7 of the Plan in respect of
transactions occurring after the date hereof.

The Stock Option is a non-statutory option (that is, an option that is not
intended to qualify as an ISO) and was granted to the Participant in connection
with the Participant’s Employment.

2. Vesting. The term “vest” as used herein with respect to the Stock Option (or
any portion thereof) means to become exercisable and the term “vested” with
respect to the Stock Option (or any portion thereof) means that the Stock Option
(or portion thereof) is then exercisable. Unless earlier terminated, forfeited,
relinquished or expired, the Stock Option will vest as to twenty percent (20%)
of the Shares on each of the first five anniversaries of the Date of Grant, with
the number of Shares that vest on any such date being rounded down to the
nearest whole Share and the Stock Option becoming vested as to 100% of the
Shares on the fifth (5th) anniversary of the Date of Grant, subject, in each
case, to the Participant remaining in continuous Employment from the Date of
Grant through the applicable vesting date except as described in this Section 2
or Section 4 below. Notwithstanding the foregoing, in the event the
Participant’s Employment terminates due to his or her death, the portion of the
Stock Option that is then outstanding and unvested shall vest in full as of
immediately prior to such termination.

3. Exercise of the Stock Option. No portion of the Stock Option may be exercised
until such portion vests. Each election to exercise any vested portion of the
Stock Option will be subject to the terms and conditions of the Plan and must be
in written or electronic form acceptable to the Administrator, signed (including
by electronic signature) by the Participant or, if at the relevant time the
Stock Option has passed to a permitted transferee, the permitted transferee.
Each such written or electronic exercise election must be received by the
Company at its principal office or by such other party as the Administrator may
prescribe and be accompanied by payment in full of the exercise price by cash or
check, through a broker-assisted exercise program acceptable to the



--------------------------------------------------------------------------------

Administrator, or as otherwise provided in the Plan. The latest date on which
the Stock Option or any portion thereof may be exercised is the tenth (10th)
anniversary of the Date of Grant (the “Final Exercise Date”) and, if not
exercised by such date, the Stock Option or any remaining portion thereof will
thereupon immediately terminate. No Shares will be issued pursuant to this
Agreement unless and until all legal requirements applicable to the issuance or
transfer of such Shares have been complied with to the satisfaction of the
Administrator.

4. Cessation of Employment. If the Participant’s Employment ceases for any
reason, except as expressly provided for in an employment, severance-benefit or
other agreement between the Participant and the Company that is in effect at the
time of such termination of Employment, the Stock Option, to the extent not then
vested, will be immediately forfeited for no consideration, and any vested
portion of the Stock Option that is then outstanding will remain exercisable for
the period described in Section 6(a)(4) of the Plan, except that if the
Participant’s Employment terminates due to his or her Retirement, the vested
portion of the Stock Option will remain exercisable until the earlier of (i) the
one-year anniversary of such Retirement or (ii) the Final Exercise Date. For
purposes of this Agreement, “Retirement” means the Participant’s termination of
Employment (other than for Cause or at a time when the Participant’s Employment
could have been terminated for Cause) (i) at any time after the Participant has
reached age sixty (60) with ten (10) years of service to the Company and its
Affiliates and (ii) with the intention of concluding his or her working or
professional career. The Administrator will determine whether any leave or other
extended period of absence results in a cessation of the Participant’s
Employment for purposes of the Stock Option and this Agreement; it being
understood that if the Participant is on a leave or other extended period of
absence that has been approved by the Administrator (i) with a duration of six
(6) months or less or (ii) during which the Participant’s reemployment rights,
if any, are guaranteed by statute or by contract, he or she shall be treated for
purposes of the Stock Option and this Agreement as remaining in Employment
during such approved leave or other period of absence, unless the Administrator
determines otherwise.

5. Company Policies. By accepting the Stock Option, the Participant expressly
acknowledges and agrees that the Participant’s rights, and those of any
permitted transferee, with respect to the Stock Option, including the right to
any Shares acquired under the Stock Option or proceeds from the disposition
thereof, are subject to Section 6(a)(5) of the Plan (including any successor
provision). The Participant further agrees to be bound by the terms of any
clawback, recoupment or similar policy of the Company or any of its Affiliates
and any policy of the Company or any of its Affiliates that relates to trading
on non-public information and permitted transactions with respect to shares of
Stock, including limitations on hedging and pledging. Nothing in the preceding
sentence will be construed as limiting the general application of Section 8 of
this Agreement.

6. Nontransferability. The Stock Option may not be transferred except as
expressly permitted under Section 6(a)(3) of the Plan. Shares issued in respect
of the Stock Option may be transferred subject to compliance with applicable law
and the terms of any policies of the Company or any of its Affiliates.

 

-2-



--------------------------------------------------------------------------------

7. Withholding. The Participant expressly acknowledges and agrees that the
Participant’s rights hereunder, including the right to be issued Shares upon
exercise of the Stock Option, are subject to the Participant promptly paying to
the Company in cash or by check (or by such other means as may be acceptable to
the Administrator) all taxes required to be withheld with respect to the Stock
Option. No Shares will be issued pursuant to the exercise of the Stock Option
unless and until the person exercising the Stock Option has remitted to the
Company an amount in cash sufficient to satisfy any federal, state, or local
withholding tax requirements, or has made other arrangements satisfactory to the
Company with respect to such taxes. The Participant authorizes the Company and
its subsidiaries to withhold such amount from any amounts otherwise owed to the
Participant, but nothing in this sentence will be construed as relieving the
Participant of any liability for satisfying his or her obligation under the
preceding provisions of this Section 7.

8. Provisions of the Plan. This Agreement is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference. A copy of
the Plan as in effect on the Date of Grant has been made available to the
Participant. By accepting the Stock Option, the Participant agrees to be bound
by the terms of the Plan and this Agreement. In the event of any conflict
between the terms of this Agreement and the Plan, the terms of the Plan will
control.

9. Acknowledgements. The Participant acknowledges and agrees that (i) this
Agreement may be executed in two or more counterparts, each of which will be an
original and all of which together will constitute one and the same instrument;
(ii) this Agreement may be executed and exchanged using facsimile, portable
document format (PDF) or electronic signature, which, in each case, will
constitute an original signature for all purposes hereunder; and (iii) such
signature by the Company will be binding against the Company and will create a
legally binding agreement when this Agreement is countersigned by the
Participant.

[Signature page follows.]

 

-3-



--------------------------------------------------------------------------------

The Company, by its duly authorized officer, and the Participant have executed
this Agreement as of the Date of Grant.

 

WATERS CORPORATION By:  

                 

Name:  

                 

Title:  

                 

 

Agreed and Accepted: By_______________________________     [Participant’s Name]

[Signature Page to Stock Option Award Agreement]